Citation Nr: 0909934	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  04-09 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a liver disability, to 
include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to 
September 1971.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a November 2002 
rating decision of the St. Petersburg, Florida, Regional 
Office (RO) of the Department of Veterans Affairs (VA).

In April 2005, the Veteran was afforded a hearing before a 
Decision Review Officer (DRO) at the RO.  In October 2006, he 
was afforded a hearing before the undersigned Veterans Law 
Judge at the RO.  Transcripts of both hearings are of record.

In April 2007 and January 2008, the Board remanded the claim 
for additional development and due process concerns.  It has 
since been returned to the Board.  


REMAND

Additional development is required in order to fulfill VA's 
duty to assist the Veteran.  Specifically, in March 2008, the 
Veteran requested a VA examination.  The Board notes that the 
Veteran's contentions include that his current liver 
disability is due to service or service-connected diabetes 
mellitus.  The Board also notes that the record contains no 
medical opinion as to this matter.  Under the circumstances 
of this case, the Board finds that, in order to afford the 
Veteran every opportunity consistent with the law, and 
considering his recent request for a VA examination, an 
examination is warranted.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or AMC should arrange for the 
Veteran to be examined by an appropriate 
physician to determine the nature and 
etiology of his current liver disability.  
The claims file must be made available to 
and reviewed by the examiner.  Based on 
the review of the claims file and 
evaluation of the Veteran, the examining 
physician should provide an opinion with 
respect to each currently present liver 
disorder as to whether there is a 50 
percent or better probability that the 
disorder is etiologically related to the 
Veteran's active service or was caused or 
permanently worsened by his service-
connected diabetes mellitus.  

The examiner must provide the rationale 
for each opinion given.  

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the Veteran's claim.  If the 
benefit sought on appeal is not granted 
to the Veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  
No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

[CONTINUED ON NEXT PAGE]


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




